



Exhibit 10.11


FIRST INTERSTATE BANCSYSTEM, INC.
DIRECTOR COMPENSATION




We use a combination of cash and stock-based incentive compensation to attract
and retain qualified candidates to serve on our Board. In setting director
compensation, we consider the significant amount of time that directors expend
in fulfilling their duties as well as the skill level required by us with
respect to members of the Board. 


During 2019, each director, other than Kevin P. Riley and James R. Scott
received an annual retainer valued at $85,000, with at least $45,000 of that
being paid in the form of First Interstate Class A common stock and the
remaining $40,000 paid in the form of cash or First Interstate Class A common
stock at the Director's election.


Committee members, committee chairpersons and our lead independent director
received additional compensation as follows:
Committee
Chair Retainer
 
Member Retainer
Audit
$12,500
 
$10,000
Compensation
11,250
 
7,500
Executive
—
 
5,000
Governance
10,000
 
5,000
Risk
11,250
 
7,500
Technology
10,000
 
5,000
Lead Independent Director
4,167
 
—
Bank: Facilities
—
 
3,750

    
James R. Scott received a retainer of $230,000 for his services as Chair of the
Board. Mr. Scott received all of his retainer in the form of stock in lieu of
all director fees and other retainers described above. David L. Jahnke received
a retainer of $40,000 for his services as Vice Chair of the Board. Mr. Jahnke
received $20,000 of his retainer in stock and $20,000 in cash. The retainer paid
to James R. Scott recognizes his work in providing an interface between the
Board and our management, oversight of strategic planning, leadership of the
Board, deployment and the creation of shareholder value, executive succession
planning and community visibility. The retainer paid to David L. Jahnke
recognizes his work in providing leadership of the Board and succession
planning.
Directors are reimbursed for ordinary expenses incurred in connection with
attending board and committee meetings. Directors are also eligible for group
medical insurance coverage at the director’s option. Under our deferred
compensation plan, directors may elect to defer any cash portion of director’s
fees until an elective distribution date or the director’s retirement,
disability or death.





